                 Case 3:19-cr-00346-ALB-SRW Document 68 Filed 04/17/20 Page 1 of 4

AO 245B (Rev. 02fl 8)   Judgment in a Crirninal Case
                        Sheet l



                                           UNITED STATES DISTRICT COURT
                                                            Middle District of Alabama
                                                                         )
              UNITED STATES OF AMERTCA                                              JUDGMENT IN A CRIMINAL CASE
                                                                         )
                                    v.                                   )
          JULIO CESAR HERNANDEZ-PACHECO                                  )
                                                                                    Case Number: 3:19cr346-ALB
                                                                         )
                                                                         )          USM Number: 81320-408
                                                                         )
                                                                         )           Cecilia Vaca
                                                                                    Defendant's Attorney
                                                                          )
THE DEFENDANT:
   p(eaded guilty to count(s)            1 of the Indictment on January 29, 2020

I] pleaded nolo contendere to count(s)
   which was acccptcd by the court.
0 was found guilty on count(s)
  aftcr a plea of not guilty.

Thc defendant is adjudicatcd guilty of these offenses:

Title & Section                     Nature ofOffense                                                        Offense Ended             Count

 8 USC §.1326(a)                     Illegal Reentry of Deported Alien                                       8/23/2019




       Thc defendant is sentenced as provided in pages 2 through                4          of this judgment. Thc sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.

0The dcfendant has been found not guilty on count(s)

❑ Count(s)                                               ❑ is    0 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circtunstances.

                                                                         4/14/2020
                                                                         Date of Imposition of Judgment



                                                                         /s/ Andrew L. Brasher
                                                                         Signature of Judge




                                                                         Andrew L. Brasher, United States District Judge
                                                                         Name and Title ofJudge



                                                                         4/17/2020
                                                                         Date
                 Case 3:19-cr-00346-ALB-SRW Document 68 Filed 04/17/20 Page 2 of 4


AO 245B (Rev. 02/18) Judgrnent in Criminal Case
                     Sheet 2 --- Imprisonment

                                                                                                     Judgment   Page        of   4
DEFENDANT: JULIO CESAR HERNANDEZ-PACHECO
CASE NUMBER: 3:19cr346-ALB

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  Time served, 229 days.




   • The court makes the following recommendations to the E3urcau of Prisons:

  In light of the Defendant's illegal status, upon completion of the term of imprisonment, the Defendant shall be remanded to the
  custody of the Bureau of Immigration and Customs Enforcement for deportation proceedings in accordance with the
  Immigration and Nationality Act.

   • The dcfendant is remanded to the custody of the United States Marshal.

     O The defendant shall surrender to the United States Marshal for this district:

           E at                                   ❑   a.m.    ❑ p.m.       On

           E   as notified by the United States Marshal.

     E    The dcfendant shall surrender for scrvice of sentence at the institution designated by the Bureau of Prisons:

           E before 2 p.rn. on

           E   as notified by the United States Marshal.

         ,0 as notified by the Probation or Pretrial Services Office.



                                                                 RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                       to

                                                  , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                 Case 3:19-cr-00346-ALB-SRW Document 68 Filed 04/17/20 Page 3 of 4

AO 245B (Rev. 0/18) Judgment in a Criminal Case
                    Shcet 5   Criminal Monctary Penalties
                                                                                                       Judgment -- Page            of
DEFENDANT: JULIO CESAR HERNANDEZ-PACHECO
CASE NUMI3ER: 3:19cr346-ALB
                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                  JVT A Assessment*                Fine                        Restitution
TOTALS             $ 100.00



O Tlic determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (A0245C) will be entered
     after such determination,

O The defendant must make restitution (including cominunity restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18'1.J.S.C,. § 3664(1), all nonfederal victims rnust be paid
     before the United States is paid.

Name of Payee                                                      Total Loss**              Restitution Ordered            Priority Or Percentage




TOTALS                              S                         0.00           g                        0.00


❑     Restitution amount ordered pursuant to plea agreement S

❑     The defendant must pay interest on restitution and a finc of more than S2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1), All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and delimit, pursuant to 18 U.S.C. § 361.2(g).

❑     Thc court determined that the defendant does not have the ability to pay interest and it is ordered that:

      0 thc interest requirement is waived for the           ❑ f- ine    ❑ restitution.

      111 the interest requirement for the       ❑    finc     ❑     restitution is modified as follows:

* Justice for Victims of- Trafficking Act of 2015, Pub. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110. 110A, and I l 3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
               Case 3:19-cr-00346-ALB-SRW Document 68 Filed 04/17/20 Page 4 of 4
AO 24511 (Rev. 02(18) Judgment in a Criminal Casc
                      Sheet 6 Schedule ofPayments
                                                                                                             J udgment   Page     4      of           4
DEFENDANT: JULIO CESAR HERNANDEZ-PACHECO
CASE NUMBER: 3:19cr346-ALB


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is duc as ifollows:

A         Lump sum payment of S          100.00                due immediately, balance due

          ❑     not later than                                     , or
          V     in accordance with ❑ C,           ❑ D,        ❑     Li, or          F below; or

B    E    Payment to begin immediately (may be combined with                 ❑ C,        ❑ D, or      ❑ F bclow); or

C    EJ Payrnent in equal                          (e.g., weekly. monthly. quarterly) instalhnents of S                            over a period of
                          (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D    ❑ Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                        (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment  to a
          term of supervision; or

     E] Payment (luring thc term of superviscd release will commence within                 (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F         Special instructions regarding the payment of criminal monetary penalties:

           All criminal monetary payments shall be paid to the Clerk, United States District Court, One Church Street,
           Montgomery, Alabama 36104.




Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Prograrn, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




O    Joint ancl Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Antonin, Joint and Several Amount,
     and corresponding payee, if appropriate.




O    The defendant shall pay the cost of prosecution.

❑    The defendant shall pay the following court cost(s):

EJ   The defendant shall forfeit the defendant's interest in the following property to the Unitecl States:



Payments shall be applied in the following order:(1) assessment,(2) restitution principal,(3) restitution interest,(4) tine principal,(5)finc
interest, ((i) community restinition,(7) JVTA assessment,(8)penalties, and (9) costs, including cost of prosecution arid court costs.
